UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x Quarterly Report Pursuant To Section 13 Or 15(d) Of The Securities Exchange Act Of 1934 For the quarterly period ended:September 30, 2010 Or ¨ Transition Report Pursuant To Section 13 Or 15(d) Of The Securities Exchange Act Of 1934 For the transition period from to Commission File Number:001-34708 BIOSTAR PHARMACEUTICALS, INC. (Exact name of registrant as specified in its charter) Maryland 20-8747899 (State or other jurisdiction of incorporation of origination) (I.R.S. Employer Identification Number) No. 588 Shiji Xi Avenue Xianyang, Shaanxi Province People’s Republic of China (Address of principal executive offices) (Zip code) 011-86-29-33686638 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes¨Nox Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Nox APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each issuer’s classes of common stock, as of the latest practicable date: 26,876,864shares issued and outstanding as of November 8, 2010. Table of Contents TABLE OF CONTENTS TO QUARTERLY REPORT ON FORM 10-Q FOR QUARTER ENDED SEPTEMBER 30, 2010 Page PART I FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) F-1 Consolidated Balance Sheets F-1 Consolidated Statements of Operations (unaudited) F-2 Consolidated Statements of Cash Flows (unaudited) F-3 Notes to the Consolidated Financial Statements (unaudited) F-4 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3. Quantitative and Qualitative Disclosures about Market Risk 15 Item 4. Controls and Procedures 16 PART II OTHER INFORMATION Item 1. Legal Proceedings 17 Item 1A. Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 37 Item 3. Defaults Upon Senior Securities 37 Item 4. (Removed and Reserved) 37 Item 5. Other Information 37 Item 6. Exhibits 38 Signatures 39 Table of Contents CAUTION REGARDING FORWARD-LOOKING INFORMATION All statements contained in this Quarterly Report on Form 10-Q (“Form 10-Q”) for Biostar Pharmaceuticals, Inc., other than statements of historical facts, that address future activities, events or developments are forward-looking statements, including, but not limited to, statements containing the words “believe,” “anticipate,” “expect” and words of similar import.These statements are based on certain assumptions and analyses made by us in light of our experience and our assessment of historical trends, current conditions and expected future developments as well as other factors we believe are appropriate under the circumstances.However, whether actual results will conform to the expectations and predictions of management is subject to a number of risks and uncertainties that may cause actual results to differ materially. Such risks include, among others, the following: national and local general economic and market conditions; our ability to sustain, manage or forecast our growth; raw material costs and availability; new product development and introduction; existing government regulations and changes in, or the failure to comply with, government regulations; adverse publicity; competition; the loss of significant customers or suppliers; fluctuations and difficulty in forecasting operating results; changes in business strategy or development plans; business disruptions; the ability to attract and retain qualified personnel; the ability to protect technology; and other factors referenced in this and previous filings. Consequently, all of the forward-looking statements made in this Form 10-Q are qualified by these cautionary statements and there can be no assurance that the actual results anticipated by management will be realized or, even if substantially realized, that they will have the expected consequences to or effects on our business operations. 3 Table of Contents PART I - FINANCIAL INFORMATION Item 1. Financial Statements BIOSTAR PHARMACEUTICALS, INC. CONSOLIDATED BALANCE SHEETS September 30, December 31, (Unaudited) ASSETS Current Assets Cash and cash equivalents $ $ Accounts receivable Inventories Prepaid expenses and other receivables Total Current Assets Deposits Property and equipment, net Intangible assets, net Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts and other payables $ $ VAT payable Income tax payable Total Current Liabilities Commitment and Contingencies Stockholders' Equity Series B, convertible preferred stock, $0.001 par value, 5,000,000 shares authorized, 510,572 and 3,060,000 shares issued and outstanding at September 30, 2010 and December 31, 2009 Common stock, $0.001 par value, 100,000,000 shares authorized, 26,876,864 and 23,374,799 shares issued and outstanding at September 30, 2010 and December 31, 2009 Additional paid-in capital Statutory reserve Retained earnings Accumulated other comprehensive income Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these financial statements. F-1 Table of Contents BIOSTAR PHARMACEUTICALS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, Sales, net $ Cost of sales Gross profit Selling, general and administrative expenses Income from operations Other income (expense) Interest income Other income 63 - - Bank charges ) Other expenses - - ) - Loss on disposal of property and equipment - - - ) Foreign exchange loss - - ) ) Total other income (expense) Income before income taxes Provision for income taxes Net income $ Net income per common share Basic $ Diluted $ Weighted average common shares outstanding Basic Diluted The accompanying notes are an integral part of these financial statements. F-2 Table of Contents BIOSTAR PHARMACEUTICALS, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES Net income $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization Impairment loss on building - Stock-based compensation and other non-cash expenses - Make good shares expense - Changes in operating assets and liabilities: Accounts receivable ) ) Inventories ) ) Deposit ) Prepaid expenses and other receivables ) ) Accounts payable and accrued expenses ) VAT payable Income tax payable ) Effect of exchange rate changes - Net cash provided by (used in) operating activities CASH FLOWS FROM INVESTING ACTIVITIES Purchase of property and equipment ) ) Acquisition of proprietary technologies ) ) Net cash provided by (used in) investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from issuance of common stock - Net cash provided by (used in) financing activities - Effect of exchange rate changes on cash and cash equivalents Net increase (decrease) in cash and cash equivalents Cash and cash equivalents, beginning balance Cash and cash equivalents, ending balance $ $ SUPPLEMENTAL DISCLOSURES: Income tax payments $ $ SUPPLEMENTAL DISCLOSURES OF NON-CASH INVESTING AND FINANCING ACTIVITIES: Conversion of preferred stock to common stock $ $
